 1   William M. Fischbach (SBN 019769)
     Amy D. Sells (SBN 024157)
 2   Gianni Pattas (SBN 030999)
 3   Marcos A. Tapia (SBN 032746)

 4
     Seventh Floor Camelback Esplanade II
 5   2525 East Camelback Road
     Phoenix, Arizona 85016-4237
     Telephone: (602) 255-6000
 6   Facsimile: (602) 255-0103
     Email: wmf@tblaw.com; ads@tblaw.com; gp@tblaw.com; mat@tblaw.com
 7
     Attorneys for Defendants Bernard Moon, Jimmy Kim, Hanjoo Lee, Jay McCarthy,
 8   Frank Meehan, Eugene Kim, Rob DeMillo, and SparkLabs Group Management, LLC

 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11

12   Carl A. Wescott,                                    No.

13                        Plaintiff,
14
             vs.                                         NOTICE OF REMOVAL

15   Bernard Moon; Jimmy Kim; Hanjoo Lee;
     Jay McCarthy; Frank Meehan; Eugene
16   Kim; The SparkLabs Group; Rob
17   DeMillo,

18                       Defendants.
19
     TO:    THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
20          DISTRICT COURT FOR THE DISTRICT OF ARIZONA, PHOENIX,
            ARIZONA
21
            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
22
     and LRCiv 3.6, Defendants Bernard Moon, Jimmy Kim, Hanjoo Lee, Jay McCarthy,
23
     Frank Meehan, Eugene Kim, Rob DeMillo, and Sparklabs Group Management, LLC
24
     (collectively “Defendants”) remove the state court civil action originally commenced in
25
     the Superior Court of the State of Arizona, County of Maricopa, entitled Carl A. Westcott
26
     v. Bernard Moon, et al., Case No. CV2020-004627 (the “State Court Action”), to this
27
     Court. In support of removal, Defendants state as follows:
28
                                                    1
 1         1.     Plaintiff, a pro per litigant, filed the State Court Action on April 14, 2020,
 2   asserting claims for unpaid employee expenses, breach of the covenant of good faith and
 3   fair dealing, promissory fraud, promissory estoppel, and negligent misrepresentation.
 4   Plaintiff also seeks an award of exemplary (i.e., punitive) damages.
 5         2.     Plaintiff is a citizen of Arizona.
 6         3.     Defendant Bernard Moon is a citizen of California.
 7         4.     Defendant SparkLabs Group Management, LLC is a Delaware limited
 8   liability company with its principal place of business in Palo Alto, California. Defendant
 9   Bernard Moon is the sole member of Defendant SparkLabs Group Management, LLC.
10         5.     Defendant Frank DeMillo is a citizen of California.
11         6.     Defendants Eugene Kim, Jimmy Kim, and Hanjoo Lee are citizens of the
12   Republic of Korea.
13         7.     Defendant Jay McCarthy is a citizen of Singapore.
14         8.     Defendant Frank Meehan is a citizen of the United Kingdom.
15         9.     The amount in controversy exceeds $75,000.00. Plaintiff seeks, among
16   other things, damages for what he claims to be $30,000.00 in unpaid expenses, statutory
17   penalties of $100 for the first biweekly pay period ending on November 15, 2017 and
18   $250 for every biweekly pay period thereafter that total $16,100.00 as of the date of
19   removal, unquantified    “direct and consequential” damages, and punitive damages.
20   Punitive damages may be included in computing the amount in controversy. See Gibson
21   v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“[T]he potential for [punitive]
22   damages may still be considered for purposes of amount in controversy.”). In Exxon
23   Shipping v. Baker, the Supreme Court cited with approval studies showing that the
24   median ratios for punitive damages in all civil cases typically ranged between 0.62:1 and
25   0.67:1, while the median ratio for “financial injury” cases was 1.4:1. 554 U.S. 471, 499
26   n.14 (2008). The unpaid expenses of $30,000.00 and penalties of $16,100.00, when
27   combined, total $46,100 in quantifiable damages. A punitive damages ratio of just 0.63:1
28   on this quantifiable amount would be on the “low end” of the range cited in Exxon
                                                  2
 1   Shipping, and still yield a total award of $75,143.00, exclusive of the unquantified “direct
 2   and consequential” damages Plaintiff seeks.
 3          10.    Accordingly, this Court has diversity jurisdiction under 28 U.S.C. § 1332
 4          11.    Plaintiff served Defendant Bernard Moon in California on April 19, 2020.
 5          12.    To date, Plaintiff has not served any other Defendants.
 6          13.    Under 28 U.S.C. § 1446(b)(2)(A), all properly joined and served
 7   Defendants consent to this removal.
 8          14.    No further proceedings have occurred in the State Court Action.
 9          15.    There are no pending motions in the State Court Action.
10          16.    This Notice is timely filed with this Court within 30 days after service on
11   Defendant Bernard Moon.
12          17.    By removing this case to this Court, Defendants do not waive any defenses
13   or objections, and do not waive personal jurisdiction in the State of Arizona. See Webb v.
14   Sitzes, 82 F.3d 424 (9th Cir. 1996).
15          18.    Under 28 U.S.C. § 1446(a) and LRCiv 3.6, true and complete copies of all
16   process, pleadings, and orders served upon Defendants are attached to this Notice as
17   Exhibit A, and the most recent version of the docket from the State Court Action is
18   attached as Exhibit B.
19          19.    Under 28 U.S.C. § 1446 and LRCiv 3.6(a), Defendants are concurrently
20   giving written notice of the removal of the State Court Action to Plaintiff and is filing a
21   copy of this Notice of Removal with the Clerk of the Maricopa County Superior Court, a
22   copy of which is attached to this Notice as Exhibit C.
23          WHEREFORE, Defendants hereby remove the State Court Action to this Court,
24   and as such, no further proceedings shall be had in the Superior Court of the State of
25   Arizona in and for the County of Maricopa.
26   //
27   //
28   //
                                                   3
 1         DATED this 18th day of May, 2020.
 2

 3
                                          By:       /s/ William M. Fischbach
 4                                                 William M. Fischbach
                                                   Amy D. Sells
 5                                                 Gianni Pattas
 6                                                 Marcos A. Tapia
                                                   Seventh Floor Camelback Esplanade II
 7                                                 2525 East Camelback Road
                                                   Phoenix, Arizona 85016-4237
 8
                                                   Attorneys for Defendants Bernard Moon,
 9                                                 Jimmy Kim, Hanjoo Lee, Jay McCarthy,
                                                   Frank Meehan, Eugene Kim, Rob
10                                                 DeMillo, and SparkLabs Group
11                                                 Management, LLC

12   The foregoing has been e-filed
     this 18th day of May, 2020.
13

14   COPY of the foregoing mailed and e-mailed
     this 18th day of May, 2020 to:
15

16   Carl A. Westcott
     7707 E. McDowell #214
17   Scottsdale, Arizona 85257
     carlwescott2020@gmail.com
18
     Plaintiff Pro Per
19
     By:   /s/ Jessica Cebalt
20

21

22

23

24

25

26

27

28
                                               4
